Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 18, “the first elongated shaft” lacks antecedent basis.   Claim 20 is also rejected due its dependency on rejected claim 18.  Additionally regarding claim 20, applicant inferentially claims there are four helical-shaped sections in the first, 2nd, third, and 4th helical shaped sections recitations. Regarding claim 19, “having radial arc voids in the helical spiral of less than 5-degrees” is vague and indefinite since “voids” is an empty space, and empty space does not have structure to define radial arc of any degree.  Such vague and indefinite language is also found in claim 20.
Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11, 12, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frasca (US Patent no. D797527). Frasca discloses a utensil comprising all the claimed features of applicant’s invention as illustrated below.

    PNG
    media_image1.png
    570
    893
    media_image1.png
    Greyscale

 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 13-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frasca (US Patent no. D797527) in view of Bushell et al (US Patent no. 6,860,688). Frasca discloses a utensil comprising all the claimed features of .
Regarding claim 7, the utensil of claim 1, Frasca does not discloses wherein the plurality of helical-shaped sections comprises:  Attorney Docket No. 1466-00310a first and a second helical-shaped sections being in helical alignment to form a near complete helical turn.  Frasca shows a complete helical turn.  To provide helical shaped sections to define a near complete helical turn for ease in turning by reducing friction is old and well-known in the art of threads for screwing or gripping engagement.   Bushell teaches in a shaft with gripping portion provided with a plurality of helical sections comprising a first and a second 
Regarding claim 8, the utensil of claim 7, in the combination of Frasca and Bushell above, Bushell further teaches wherein the plurality of helical-shaped sections further comprises: a third and a fourth helical-shaped sections (79) being in helical alignment to form a near complete helical turn.  
Regarding claim 9, the utensil of claim 8, in the combination of Frasca and Bushell above, Bushell further teaches wherein the first, second, third, and fourth helical-shaped sections (79) each have a radial arc extending nearly 180-degrees with respect to the second elongated shaft.  
Regarding claim 10, the utensil of claim 9, in the combination of Frasca and Bushell above, Bushell further teaches wherein the first and second helical-shaped sections have opposing radial arcs (79).  
Regarding claim 13, the utensil of claim 11, in the combination of Frasca and Bushell above, Bushell further teaches wherein the plurality of helical-shaped sections (79) comprises: a first and a second helical-shaped sections (79) being in helical alignment to form a near complete helical turn; and a third and a fourth helical-shaped sections (79) being in helical alignment to form a second near complete helical turn.  

Regarding claim 15, the utensil of claim 14, in the combination of Frasca and Bushell above, Bushell further teaches wherein the first and second helical-shaped sections have opposing radial arcs (79), and the third and fourth helical-shaped sections have opposing radial arcs (79).  
Regarding claim 16, the utensil of claim 11, in the combination of Frasca and Bushell above, Bushell further teaches wherein providing an elongated shaft (80, figure 13) has a rectangular cross- sectional shape, and wherein the first and third helical-shaped sections (79) have a radial arc extending from a first side of the second-elongated shaft, and wherein the Attorney Docket No. 1466-00312second and fourth helical-shaped sections (79) have a radial arc extending from a second side of the second-elongated shaft.  
Regarding claim 19, the utensil of claim 17, in the combination of Frasca and Bushell above, Bushell further teaches wherein the helical spiral (79) is discontinuous However Frasca and Bushell combined does not disclose having radial arc voids in the helical spiral of less than 5-degrees.  It would have been obvious to one of ordinary skilled in the art to have chosen the radial arc voids in the helical spiral to be of less than 5-degrees.  Such dimensions can be achieved without undue experimentation. 
Regard claim 20, the combination of Frasca and Bushell discussed above provides all the claimed features of applicant’s invention (see claims3, 16, 17, and 19 discussion above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record further demonstrate augers of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc